DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments filed on 08/25/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. 
In re pages 7-8, Applicants state that “Claims 1-7 and 14-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0188059 (hereinafter “Major’”) in view of U.S. Publication No. 2017/0104838 (hereinafter “Busayarat”). But for a combination of references to render a claim obvious, the combination must teach or suggest all of the features of the claim. Here, features of the claims are missing from the combination. Amended claim 1 recites, in part, “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset.” The Office Action alleges that paragraphs [0042], [0046], and [0063]-[0064] of Major disclose “receiving a plurality of requests associated with storing a digital video asset.” Office Action, at 9. However, Major does not disclose “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset,” as claimed. Instead, Major describes that a media player may request portions of multimedia content for streaming by requesting individual segments of the multimedia content from a selected content delivery source. See Major at ¶¶ [0048], [0063]. The content delivery source may be selected based on a priority list that ranks the content delivery sources. Major describes that “the more highly ranked content delivery sources may achieve lower costs to the provider, better performance for end users, or a desired tradeoff therebetween, while lower ranked content delivery sources are associated with higher costs and/or worse performance.” See Major at ¶ [0033]. During streaming of the media content from a particular content delivery source, as delivery conditions change (e.g., due to network congestion, outages, or the like), the media player may utilize the priority list to select or otherwise identify a different content delivery source to maintain a satisfactory user experience. See Major at ¶ [0034]. Thus, Major describes, at best, a media player that requests individual segments of a multimedia content item from one or more content delivery sources. By contrast, the claimed requests are associated with storing a plurality of copies of at least a portion of a digital video asset. Individual segments of a multimedia content item are not the same as copies of at least a portion of a digital video asset. Accordingly, requesting individual segments of a multimedia content item from one or more content delivery sources is not the same as “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset,” as recited in amended independent claim 1. For at least the reasons described above, the asserted combination of Major and Busayarat does not teach or suggest each and every feature of amended independent claim 1. Accordingly, claim 1 is patentable over the cited references, alone or in combination. Applicant therefore respectfully requests the Examiner to withdraw the § 103(a) rejection of amended independent claim 1. Because dependent claims 2-6 depend from amended independent claim 1, they too are patentable for at least the same reasons as claim 1, as well as for the additional features they recite. Reconsideration and withdrawal of the rejection of these dependent claims is also respectfully requested.”
(1) In response, the Examiner respectfully disagrees. For instance, Major discloses fig. 1 paragraphs 115-116 the following: First, the subscriber system 120 requests video from the appropriate RS-DVR system 162 and specifies which individual subscriber is requesting it (so that the RS-DVR system 162 can find the correct video copy). Second, the video is returned to the requesting subscriber system 120 from the specialized web server, for example, using HTTP video objects marked as being non-cacheable to ensure that the personalized video copy is only delivered to the requesting subscriber system. Third, as soon as the video is encoded and sent to the RS-DVR system 162, it is immediately separated into per subscriber copies by being written multiple times into separate files in the file system. Fourth, from then on the video remains separate and is only accessible by the individual subscriber that requested the recording, that said, as described above, for live streaming, the RS-DVR system 162 may instead utilize a temporary copy of a recent portion of the live multimedia content 101 for immediate streaming to multiple users. Thus, the RS-DVR system 162 receives a plurality of requests from a plurality of subscribers that store a plurality of copies of at least a portion of a digital video asset requested as described above. Therefore, Major discloses the newly added claimed limitation to independent claim 1 that recites “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset.” See actual claim rejection further below.
In re page 8, Applicants state that “Because amended independent claim 14 recites features that are similar, albeit not identical, to the features recited in amended independent claim 1, Applicant submits that independent claim 14 is patentable at least for the same reasons as those submitted for independent claim 1. Applicant therefore respectfully requests the Examiner to withdraw the § 103(a) rejection of amended independent claim 14 and its dependent claims 15-20.”
(2) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claim 14, Major discloses the newly added claimed limitations to independent claims 1 and 14.
In re pages 8-9, Applicants state that “Claims 8-13 stand rejected under 35 U.S.C. § 103 as being unpatentable over Major in view of Busayarat and further in view of U.S. Publication No. 2017/0353577 (hereinafter “Lutz”’). Office Action, at 19. Amended claim 8 recites, in part, “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset.” The Office Action alleges that paragraphs [0042], [0046], and [0063]-[0064] of Major disclose “receiving a plurality of requests associated with storing a digital video asset.” Office Action, at 19. However, for the reasons described above with regard to amended independent claim 1, Major does not disclose “receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset,” as claimed. Accordingly, claim 8 is patentable over the cited references, alone or in combination. Applicant therefore respectfully requests the Examiner to withdraw the § 103(a) rejection of amended independent claim 8. Because dependent claims 9-13 depend from amended independent claim 8, they too are patentable for at least the same reasons as claim 8, as well as for the additional features they recite. Reconsideration and withdrawal of the rejection of these dependent claims is also respectfully requested.”
(3) In response, as discussed above in (1) with respect to independent claim 1 which is also applicable to independent claim 8, Major discloses the newly added claimed limitations to independent claims 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2017/0188059 A1)(hereinafter Major), and further in view of BUSAYARAT et al. (US 2017/0104838 A1)(hereinafter BUSAYARAT).
Re claim 1, Major discloses a method comprising: receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (see ¶s 42, 46 for receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (i.e. a media player 122, 210 may request portions of the multimedia content 101 by requesting individual segments 434 from a selected content delivery source 102, 104, 106 chosen based on a priority list 112, 222 as described in figs. 1-2, 6 paragraph 63, furthermore, the subscriber system 120 requests video from the appropriate RS-DVR system 162 and specifies which individual subscriber is requesting it (so that the RS-DVR system 162 can find the correct video copy), the video is returned to the requesting subscriber system 120 from the specialized web server, for example, using HTTP video objects marked as being non-cacheable to ensure that the personalized video copy is only delivered to the requesting subscriber system as described in fig. 1 paragraph 115, moreover, as soon as the video is encoded and sent to the RS-DVR system 162, it is immediately separated into per subscriber copies by being written multiple times into separate files in the file system, from then on the video remains separate and is only accessible by the individual subscriber that requested the recording, that said, as described above, for live streaming, the RS-DVR system 162 may instead utilize a temporary copy of a recent portion of the live multimedia content 101 for immediate streaming to multiple users as described in fig. 1 paragraph 116). Also, see paragraph 64); determining that a quantity of requests associated with the first batch satisfies a threshold (see figs. 1-2, 6, 8 ¶s 63-64 for determining that a quantity of requests associated with the first batch satisfies a threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81)); sending, based on the quantity of requests associated with the first batch satisfying the threshold, the first batch to a first recording service (see figs. 1-2, 6-8 ¶s 63-64 for sending, based on the quantity of requests associated with the first batch satisfying the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81), the first batch to a first recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); determining that a quantity of requests associated with the second batch satisfies the threshold (see figs. 1-2, 6, 8 ¶s 63-64 for determining that a quantity of requests associated with the second batch satisfies the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81)); and sending, based on the quantity of requests associated with the second batch satisfying the threshold, the second batch to a second recording service (see figs. 1-2, 6-8 ¶s 63-64 for sending, based on the quantity of requests associated with the second batch satisfying the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81), the second batch to a second recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96)
Major fails to explicitly teach assigning a first subset of the plurality of requests to a first batch of a plurality of batches; assigning a second subset of the plurality of requests to a second batch of the plurality of batches. However, the reference of BUSAYARAT explicitly teaches assigning a first subset of the plurality of requests to a first batch of a plurality of batches (see figs. 1-2 ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in figs. 1-3 paragraph 51)); assigning a second subset of the plurality of requests to a second batch of the plurality of batches (see ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in fig. 3 paragraph 51))
Therefore, taking the combined teachings of Major and BUSAYARAT as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (request) into the system of Major as taught by BUSAYARAT.
One will be motivated to incorporate the above feature into the system of Major as taught by BUSAYARAT for the benefit of having a client data requests 350 that may be independently seeking pieces of data generally at the same time, and such requests may be batched by the batch request manager 352, wherein multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110, wherein sending batch requests to the data service 110 is more efficient than sending single requests in order to ease the processing time when sending batch requests to the data service 110 (see figs. 1-3 ¶ 51)
Re claim 2, the combination of Major and BUSAYARAT as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Major wherein the threshold comprises a predetermined quantity of requests for a batch, and wherein a batch of the plurality of batches satisfies the threshold if the batch comprises a quantity of requests within a range of the predetermined quantity of requests (see figs. 1-2, 6-8 ¶s 63-64 for the threshold comprises a predetermined quantity of requests for a batch, and wherein a batch of the plurality of batches satisfies the threshold if the batch comprises a quantity of requests within a range of the predetermined quantity of requests (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81))
Re claim 3, the combination of Major and BUSAYARAT as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Major further comprising: generating, at the first recording service, an indication of segment data for the requests in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for generating, at the first recording service, an indication of segment data for the requests in the first batch (i.e. upon receiving a request pertaining to streaming live multimedia content, the RS-DVR delivery process 1000 continues by creating a shared rights content file corresponding to the requested multimedia content as described in fig. 10 paragraph 97). Also, see paragraphs 94, 96, 99); and generating, at the second recording service, an indication of segment data for the requests in the second batch (see figs. 1-2, 6-8 ¶s 63-64 for generating, at the second recording service, an indication of segment data for the requests in the second batch (i.e. upon receiving a request pertaining to streaming live multimedia content, the RS-DVR delivery process 1000 continues by creating a shared rights content file corresponding to the requested multimedia content as described in fig. 10 paragraph 97). Also, see paragraphs 94, 96, 99)
Re claim 4, the combination of Major and BUSAYARAT as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by Major wherein at least one of the indication of segment data for the requests in the first batch or the indication of segment data for the requests in the second batch comprises at least one of a start time, an end time, a duration, or an identification number (see fig. 6 ¶ 63 for at least one of the indication of segment data for the requests in the first batch or the indication of segment data for the requests in the second batch comprises at least one of a start time, an end time, a duration, or an identification number (i.e. the content in a media segment 422 may have a unique time index in relation to the beginning of the content contained in the stream 402 as described in fig. 5 paragraph 60))
Re claim 5, the combination of Major and BUSAYARAT as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Major further comprising: sending, by the first recording service to a first segment recorder, an indication of segment data for the requests in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for sending, by the first recording service to a first segment recorder, an indication of segment data for the requests in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); sending, by the second recording service to a second segment recorder, an indication of segment data for the requests in the second batch (see figs. 1-2, 6-8 ¶s 63-64 for sending, by the second recording service to a second segment recorder, an indication of segment data for the requests in the second batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); generating, based on the indication of segment data for the requests in the first batch, and at the first segment recorder, a recording associated with each request in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for generating, based on the indication of segment data for the requests in the first batch, and at the first segment recorder, a recording associated with each request in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); and generating, based on the indication of segment data for the requests in the second batch, and at the second segment recorder, a recording associated with each request in the second batch (see figs. 1-2, 6-8 ¶s 63-64 for generating, based on the indication of segment data for the requests in the second batch, and at the second segment recorder, a recording associated with each request in the second batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96)
Re claim 6, the combination of Major and BUSAYARAT as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Major further comprising: determining, based on an indication of segment data for the requests in the first batch, that at least one request in the first batch is complete (see ¶s 78, 80-81 for determining, based on an indication of segment data for the requests in the first batch, that at least one request in the first batch is complete (i.e. in response to receiving the request, the origin content server 102 locates the requested media segment(s) for the multimedia content 101 and transmits or otherwise provides the requested media segment(s) to the requesting media player 210 via the network 110 as described in fig. 1 paragraph 79)); and removing, based on the determining that the at least one request is complete, the at least one request from the first batch (see ¶ 81 for removing, based on the determining that the at least one request is complete, the at least one request from the first batch (i.e. a timeout period for responding to particular clients on the server side (e.g., by failing to respond to requests from a particular media player after the timeout period has elapsed) as described in fig. 8). It should be noted that requests are removed/decreased by failing to respond to requests from a particular media player after the timeout period has elapsed)
Re claim 7, the combination of Major and BUSAYARAT as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by Major wherein the first recording service is different than the second recording service (see ¶ 96 for the first recording service is different than the second recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as a function of available capacity and current (and future scheduled) loads on the individual RS-DVR systems 162 as described in fig. 10 paragraph 94))
Re claim 14, Major discloses a method comprising: receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (see ¶s 42, 46 for receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (i.e. a media player 122, 210 may request portions of the multimedia content 101 by requesting individual segments 434 from a selected content delivery source 102, 104, 106 chosen based on a priority list 112, 222 as described in figs. 1-2, 6 paragraph 63, furthermore, the subscriber system 120 requests video from the appropriate RS-DVR system 162 and specifies which individual subscriber is requesting it (so that the RS-DVR system 162 can find the correct video copy), the video is returned to the requesting subscriber system 120 from the specialized web server, for example, using HTTP video objects marked as being non-cacheable to ensure that the personalized video copy is only delivered to the requesting subscriber system as described in fig. 1 paragraph 115, moreover, as soon as the video is encoded and sent to the RS-DVR system 162, it is immediately separated into per subscriber copies by being written multiple times into separate files in the file system, from then on the video remains separate and is only accessible by the individual subscriber that requested the recording, that said, as described above, for live streaming, the RS-DVR system 162 may instead utilize a temporary copy of a recent portion of the live multimedia content 101 for immediate streaming to multiple users as described in fig. 1 paragraph 116). Also, see paragraph 64); determining that a quantity of requests associated with the first batch satisfies a threshold (see figs. 1-2, 6, 8 ¶s 63-64 for determining that a quantity of requests associated with the first batch satisfies a threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81)); sending, based on the quantity of requests associated with the first batch satisfying the threshold, the first batch to a first recording service (see figs. 1-2, 6-8 ¶s 63-64 for sending, based on the quantity of requests associated with the first batch satisfying the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81), the first batch to a first recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); determining a load associated with the first recording service (see ¶ 96 for determining a load associated with the first recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as a function of available capacity and current (and future scheduled) loads on the individual RS-DVR systems 162 as described in fig. 10 paragraph 94)); and sending, based on the load, the second batch to a second recording service (see ¶ 96 for sending, based on the load, the second batch to a second recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as a function of available capacity and current (and future scheduled) loads on the individual RS-DVR systems 162 as described in fig. 10 paragraph 94))
Major fails to explicitly teach assigning a first subset of the plurality of requests to a first batch of a plurality of batches; assigning a second subset of the plurality of requests to a second batch of the plurality of batches. However, the reference of BUSAYARAT explicitly teaches assigning a first subset of the plurality of requests to a first batch of a plurality of batches (see figs. 1-2 ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in figs. 1-3 paragraph 51)); assigning a second subset of the plurality of requests to a second batch of the plurality of batches (see ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in fig. 3 paragraph 51))
Therefore, taking the combined teachings of Major and BUSAYARAT as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (request) into the system of Major as taught by BUSAYARAT.
One will be motivated to incorporate the above feature into the system of Major as taught by BUSAYARAT for the benefit of having a client data requests 350 that may be independently seeking pieces of data generally at the same time, and such requests may be batched by the batch request manager 352, wherein multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110, wherein sending batch requests to the data service 110 is more efficient than sending single requests in order to ease the processing time when sending batch requests to the data service 110 (see figs. 1-3 ¶ 51)
Re claim 15, the combination of Major and BUSAYARAT as discussed in claim 14 above discloses all the claim limitations with additional claimed feature taught by Major wherein determining the load associated with the first recording service comprises: determining that the first recording service is overloaded with batches (see ¶ 96 for determining the load associated with the first recording service comprises: determining that the first recording service is overloaded with batches (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as a function of available capacity and current (and future scheduled) loads on the individual RS-DVR systems 162 as described in fig. 10 paragraph 94))
Re claim 16, the combination of Major and BUSAYARAT as discussed in claim 7 above discloses all the claimed limitations of claim 16. 
Re claim 17, the combination of Major and BUSAYARAT as discussed in claim 2 above discloses all the claimed limitations of claim 17.
Re claim 18, the combination of Major and BUSAYARAT as discussed in claim 5 above discloses all the claimed limitations of claim 18.
Re claim 19, the combination of Major and BUSAYARAT as discussed in claim 4 above discloses all the claimed limitations of claim 19.
Re claim 20, the combination of Major and BUSAYARAT as discussed in claim 18 above discloses all the claim limitations with additional claimed feature taught by Major wherein generating the recording associated with each request in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for generating the recording associated with each request in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96) comprises: receiving, at the first segment recorder, at least one segment associated with the indication of segment data for the requests in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for receiving, at the first segment recorder, at least one segment associated with the indication of segment data (i.e. upon receiving a request pertaining to streaming live multimedia content, the RS-DVR delivery process 1000 continues by creating a shared rights content file corresponding to the requested multimedia content and providing encoded media segments from the shared rights content file to the requesting media player (tasks 1010, 1012) as described in fig. 10 paragraph 97). Also, see paragraphs 94, 96, 99), and wherein generating the recording associated with each request in the second batch (see figs. 1-2, 6-8 ¶s 63-64 for generating the recording associated with each request in the second batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96) comprises: receiving, at the second segment recorder, at least one segment associated with the indication of segment data for the requests in the second batch (see figs. 1-2, 6-8 ¶s 63-64 for receiving, at the second segment recorder, at least one segment associated with the indication of segment data for the requests in the second batch (i.e. upon receiving a request pertaining to streaming live multimedia content, the RS-DVR delivery process 1000 continues by creating a shared rights content file corresponding to the requested multimedia content and providing encoded media segments from the shared rights content file to the requesting media player (tasks 1010, 1012) as described in fig. 10 paragraph 97). Also, see paragraphs 94, 96, 99)
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2017/0188059 A1)(hereinafter Major), and further in view of BUSAYARAT et al. (US 2017/0104838 A1)(hereinafter BUSAYARAT), and further in view of Lutz et al. (US 2017/0353577 A1)(hereinafter Lutz).
Re claim 8, Major discloses a method comprising: receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (see ¶s 42, 46 for receiving a plurality of requests associated with storing a plurality of copies of at least a portion of a digital video asset (i.e. a media player 122, 210 may request portions of the multimedia content 101 by requesting individual segments 434 from a selected content delivery source 102, 104, 106 chosen based on a priority list 112, 222 as described in figs. 1-2, 6 paragraph 63, furthermore, the subscriber system 120 requests video from the appropriate RS-DVR system 162 and specifies which individual subscriber is requesting it (so that the RS-DVR system 162 can find the correct video copy), the video is returned to the requesting subscriber system 120 from the specialized web server, for example, using HTTP video objects marked as being non-cacheable to ensure that the personalized video copy is only delivered to the requesting subscriber system as described in fig. 1 paragraph 115, moreover, as soon as the video is encoded and sent to the RS-DVR system 162, it is immediately separated into per subscriber copies by being written multiple times into separate files in the file system, from then on the video remains separate and is only accessible by the individual subscriber that requested the recording, that said, as described above, for live streaming, the RS-DVR system 162 may instead utilize a temporary copy of a recent portion of the live multimedia content 101 for immediate streaming to multiple users as described in fig. 1 paragraph 116). Also, see paragraph 64); determining that a quantity of requests associated with the first batch satisfies a threshold (see figs. 1-2, 6, 8 ¶s 63-64 for determining that a quantity of requests associated with the first batch satisfies a threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81)); sending, based on the quantity of requests associated with the first batch satisfying the threshold, the first batch to a first recording service (see figs. 1-2, 6-8 ¶s 63-64 for sending, based on the quantity of requests associated with the first batch satisfying the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81), the first batch to a first recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96)
Major fails to explicitly teach assigning a first subset of the plurality of requests to a first batch of a plurality of batches; assigning a second subset of the plurality of requests to a second batch of the plurality of batches. However, the reference of BUSAYARAT explicitly teaches assigning a first subset of the plurality of requests to a first batch of a plurality of batches (see figs. 1-2 ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in figs. 1-3 paragraph 51)); assigning a second subset of the plurality of requests to a second batch of the plurality of batches (see ¶s 52-54 for assigning a first subset of the plurality of requests to a first batch of a plurality of batches (i.e. multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110 as described in fig. 3 paragraph 51))
Therefore, taking the combined teachings of Major and BUSAYARAT as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (request) into the system of Major as taught by BUSAYARAT.
One will be motivated to incorporate the above feature into the system of Major as taught by BUSAYARAT for the benefit of having a client data requests 350 that may be independently seeking pieces of data generally at the same time, and such requests may be batched by the batch request manager 352, wherein multiple single and/or batch requests for provider node data may be made to the batch request manager 352, which the batch request manager 352 can combine into a batch request (or batch requests) for sending to the data service 110, wherein sending batch requests to the data service 110 is more efficient than sending single requests in order to ease the processing time when sending batch requests to the data service 110 (see figs. 1-3 ¶ 51)
Furthermore, Major fails to explicitly teach determining that a quantity of requests associated with the second batch does not satisfy the threshold; and adding, based on the quantity of requests associated with the second batch not satisfying the threshold, an additional request to the second batch. However, the reference of Lutz explicitly teaches determining that a quantity of requests associated with the second batch does not satisfy the threshold (see ¶ 61 for determining that a quantity of requests associated with the second batch does not satisfy the threshold (i.e. if the current value is not expired, step 718 evaluates for whether the next expiration time will expire within a threshold time limit, e.g., such as on the order of a minute or two from the present time as described in fig. 7 paragraph 62. It should be noted that every time a threshold time limit is not satisfied step 718, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list as described in fig. 7 paragraph 63). Also, see fig. 8 paragraph 67); and adding, based on the quantity of requests associated with the second batch not satisfying the threshold, an additional request to the second batch (see ¶ 61 for adding, based on the quantity of requests associated with the second batch not satisfying the threshold, an additional request to the second batch (i.e. if the current value is not expired, step 718 evaluates for whether the next expiration time will expire within a threshold time limit, e.g., such as on the order of a minute or two from the present time as described in fig. 7 paragraph 62, furthermore, when a refresh of the next subset value is needed, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list as described in fig. 7 paragraph 63. It should be noted that at step 718 when the next expiration time expires within a threshold time limit which does not satisfying the threshold, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list). Also, see fig. 8 paragraph 67)
Therefore, taking the combined teachings of Major and Lutz as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adding) into the system of Major as taught by Lutz.
One will be motivated to incorporate the above feature into the system of Major as taught by Lutz for the benefit of requesting a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list when a refresh of the next subset value is needed in order to improve efficiency when adding the data item ID and the expiration time to a request list (see fig. 7 ¶ 63)
Re claim 9, the combination of Major, BUSAYARAT and Lutz as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Major further comprising: sending, by the first recording service to a first segment recorder, an indication of segment data for the requests in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for sending, by the first recording service to a first segment recorder, an indication of segment data for the requests in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96); and generating, based on the indication of segment data, and at the first segment recorder, a recording associated with each request in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for generating, based on the indication of segment data, and at the first segment recorder, a recording associated with each request in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96)
Re claim 10, the combination of Major, BUSAYARAT and Lutz as discussed in claim 9 above discloses all the claim limitations with additional claimed feature taught by Major wherein generating the recording associated with each request in the first batch (see figs. 1-2, 6-8 ¶s 63-64 for generating the recording associated with each request in the first batch (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96) comprises: receiving, at the first segment recorder, at least one segment associated with the indication of segment data (see figs. 1-2, 6-8 ¶s 63-64 for receiving, at the first segment recorder, at least one segment associated with the indication of segment data (i.e. upon receiving a request pertaining to streaming live multimedia content, the RS-DVR delivery process 1000 continues by creating a shared rights content file corresponding to the requested multimedia content and providing encoded media segments from the shared rights content file to the requesting media player (tasks 1010, 1012) as described in fig. 10 paragraph 97). Also, see paragraphs 94, 96, 99)
Re claim 11, the combination of Major, BUSAYARAT and Lutz as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by Major further comprising: determining that the quantity of requests associated with the second batch satisfies the threshold (see figs. 1-2, 6, 8 ¶s 63-64 for determining that the quantity of requests associated with the second batch satisfies the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81)); and sending, based on the quantity of requests associated with the second batch satisfying the threshold, the second batch to a second recording service (see figs. 1-2, 6-8 ¶s 63-64 for sending, based on the quantity of requests associated with the second batch satisfying the threshold (i.e. a normal delivery condition may also be detected when a number of requests provided to the origin content server 102 exceeds a threshold number of requests as described in paragraph 81), the second batch to a second recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as described in fig. 10 paragraph 94). Also, see paragraphs 96)
Major fails to explicitly teach based on adding the additional request to the second batch. However, the reference of Lutz explicitly teaches based on adding the additional request to the second batch (see ¶ 63 for based on adding the additional request to the second batch (i.e. when a refresh of the next subset value is needed, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list as described in fig. 7))
Therefore, taking the combined teachings of Major, BUSAYARAT and Lutz as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adding) into the system of Major as taught by Lutz.
Per claim 11, Major and Lutz are combined for the same motivation as set forth in claim 8 above.
Re claim 12, the combination of Major, BUSAYARAT and Lutz as discussed in claim 11 above discloses all the claim limitations with additional claimed feature taught by Major wherein the second recording service is different than the first recording service (see ¶ 96 for the second recording service is different than the first recording service (i.e. the RS-DVR manager 160 assigns the individual RS-DVR systems 162 to recording specific channels or programs corresponding to various recording requests as a function of available capacity and current (and future scheduled) loads on the individual RS-DVR systems 162 as described in fig. 10 paragraph 94))
Re claim 13, the combination of Major, BUSAYARAT and Lutz as discussed in claim 8 above discloses all the claim limitations with additional claimed feature taught by Major comprises: adding, to the second batch, an additional request associated with storing the digital video asset (see ¶s 42, 46 for adding, to the second batch, an additional request associated with storing the digital video asset (i.e. a media player 122, 210 may request portions of the multimedia content 101 by requesting individual segments 434 from a selected content delivery source 102, 104, 106 chosen based on a priority list 112, 222 as described in figs. 1-2, 6 paragraph 63). Also, see paragraph 64)
Major fails to explicitly teach wherein adding, based on the quantity of requests associated with the second batch not satisfying the threshold, the additional request to the second batch. However, the reference of Lutz explicitly teaches wherein adding, based on the quantity of requests associated with the second batch not satisfying the threshold, the additional request to the second batch (see ¶ 61 for adding, based on the quantity of requests associated with the second batch not satisfying the threshold, the additional request to the second batch (i.e. if the current value is not expired, step 718 evaluates for whether the next expiration time will expire within a threshold time limit, e.g., such as on the order of a minute or two from the present time as described in fig. 7 paragraph 62, furthermore, when a refresh of the next subset value is needed, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list as described in fig. 7 paragraph 63. It should be noted that at step 718 when the next expiration time expires within a threshold time limit which does not satisfying the threshold, step 720 requests a new next value subset with a new next expiration time, e.g., by adding the data item ID and the expiration time to a request list). Also, see fig. 8 paragraph 67)
Therefore, taking the combined teachings of Major, BUSAYARAT and Lutz as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (adding) into the system of Major as taught by Lutz.
Per claim 13, Major and Lutz are combined for the same motivation as set forth in claim 8 above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/27/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484